DETAILED ACTION
Response to Amendment
	No amendments have been made. The response to arguments is below.  
Response to Arguments
Applicant's arguments filed 1 February 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments to the rejection to independent claims 1, 11, and 14 that the combination of Kawasaki and Agnew does not render obvious increasing the probability of a collision as the distance is decreased, the Examiner respectfully disagrees. It is in initially noted that this limitation is generally an intrinsic characteristic of almost any situation in which two objects become increasingly closer together since the likelihood of a collision increases as objects converge. Thus without further defining the concept of this limitation in the claim, the limitation does not appear to hold any patentable weight. Furthermore, the Examiner points to various sections of both Kawasaki and Agnew which aid in a reasonable addressing of this limitation:  
Kawasaki teaches at [0033]: However, as the above-described image recognition device, when data values of multiple data kinds (e.g., the type of the preceding vehicle, the following distance with the preceding vehicle, the size of the preceding vehicle, the width of the white lane or the like) are detected by each detection unit based on the image signals, probability distributions are computed with respect to each of the multiple data kinds. Clearly distance between vehicles/obstacles is considered when calculating collision probability. It would be obvious to one having ordinary skill in the art that a closer displacement between vehicles will render a greater likelihood of collision. 
For instance, a milli-meter wave radar detects a distance, relative speed, orientation or the like with a reflecting object as unique values based on results of receiving or transmitting. The distance, relative speed, orientation or the like are continuously varied according to a relative position or speed between the subject vehicle and the reflecting object. Again distance to the object is critical in determining collision probability. 
Agnew teaches at [0033]: As the collision confidence number changes, due to e.g. vehicle movement, object movement as the car is moving, the desired braking deceleration maneuver and rate may also be changed. The controller 18 continually generates updated predictive models based on movement of the object 34 and the vehicle 10 to enable recalculation of the confidence number over the course of the braking maneuver. 
Agnew teaches at [0037]: The detected parameters are utilized by the controller 18 to generate a predictive model of the vehicle path at a future time and over a defined distance as is indicated at 80. At the same time, the cameras 30, sensors 36 and other detection systems are utilized to detect objects proximate the vehicle 10 as indicated at 82. The objects identified proximate the vehicle are classified as indicated at 84. Classification can include identifying if the object is fixed or moving and if moving at what speed and direction. The information obtained regarding the proximate objects is utilized to generate a predictive model of possible locations of a moving object at some future time as is indicated at 86. Again it is clear that distance between vehicles is considered, and it would be obvious that closer obstacles and obstacles becoming closer at a faster rate would present a greater chance of collision. 
The braking rate is determined based upon a rate that is inversely proportional to collision confidence as indicated at 90. The controller 18 continually updates the predictive models and thereby updates the collision confidence number as is indicated by return arrow 94. As the collision confidence number changes, due to e.g. vehicle movement, object movement as the car is moving, the desired braking rate may also be changed. Again from this paragraph it is abundantly obvious that an object closer to the vehicle will have a greater collision probability. 
See also claim 3 of Agnew which states "The method as recited in claim 1, wherein the velocity profile is determined based on a current collision confidence value such that as the collision confidence value increases indicating a greater probability of a collision, the velocity profile is determined to define a deceleration maneuver of the vehicle that begins at a distance further away from the object as compared to a velocity profile determined on a current collision confidence value indicating a lesser probability of collision."
Thus the Examiner maintains that Kawasaki and Agnew combined with common knowledge/sense of one having ordinary skill in the art reasonably render obvious the argued limitation of claims 1, 11 and 14. Should Applicant still disagree, the Examiner points to US 5,710,565 (which was previously cited and noted in the Non Final Office Action as teaching this limitation) which recites at Column 30 lines 26-31 and Column 30 line 66 to column 31 line 4, respectively a clear recitation of this limitation:
   An absolute value of the acceleration/deceleration value Ta may be decreased after step 7040 when the target intervehicle distance Dt is longer than a given distance. This is because usually, a distant vehicle is not felt to be dangerous and also does not induce the driver to track it.
  If it is possible that the system vehicle is in close proximity to a preceding vehicle, causing an accidental collision, the current intervehicle distance indicator 14b of the indicator unit 14 or a buzzer (not shown) may be used to alert the driver to the possibility of collision in step 1000 or 2000.
 
Regarding the arguments to claim 4, the Examiner respectfully disagrees. Applicant argues Kawasaki or Agnew do not teach directionality of a probability distribution of a sensor. This argument is unclear as it appears to suggest that the sensors of Kawasaki do not have the ability to detect obstacles in various directions. There does not appear to be a sensor from those described in Kawasaki that do did not have the ability to determine obstacles in multiple directions. Further, it is unclear why the determination of angular data as noted in the previous rejection is not functionally equivalent to a direction. The computed angle is the direction of the obstacle relative to the vehicle sensor. Therefore it appears this limitation needs further clarification, if possible, in order to overcome the Kawasaki reference. See also at least figure 2 of Kawasaki and [0039] which teaches probability distribution based on the angle (which is equivalent to direction) of an object. Although not used for this particular claim limitation, the Examiner further notes that Agnew also teaches probability is at least partially directional based in at least [0019, 0025, 0037] which teaches the driving direction helps determine the probability of a collision with an object.   

Regarding Applicant’s argument to claims 7 and 17, the Examiner respectfully disagrees. Claim 7 is so broad that it encompasses any passing of time which would 

Regarding Applicant’s argument to claims 8, 9, 18 and 19, the Examiner respectfully disagrees. Claims 8 and 9 do not appear to recite what is argued in the instant remarks. The Examiner contends it stands to reason that if the trend is decreasing in the probability, the probability decreases. The two lines of claim 8 appear to be redundant. The same is applicable to claim 9 where detecting an increasing trend in the probability increases the probability. There does not appear to be anything patentably distinct in this broadly worded redundant phrasing. Regardless, Kawasaki shows an increasing and decreasing trend in probability in at least figures 2, 3, 4 and 6 which shows probability increases based on the combination of the sensor 1a-1d input from figure 1, and the determination processing at 2 of figure 1, which then creates an output based on the sensed information and previous information. Thus the limitations of these claims are also met.   



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 2005/0125154) and further in view of Agnew et al. (US 2015/0210280).
Regarding claims 1, 11, and 14, Kawasaki teaches a method comprising performing, by a vehicle controller: performing a plurality of iterations by: 
receiving a plurality of sensor outputs each including an obstruction-indicating feature from a plurality of sensors having a plurality of different sensing modalities (Kawasaki teaches an image sensor 1d and a radar sensor 1a which measure distances to an obstacle, see at least figure 1, [0028, 0030]); 

when the probability is sufficiently high to perform collision avoidance, performing collision avoidance (see at least [0034, 0035] which teaches controlling operating of a brake or throttle with a driver assist control system or adaptive cruise control when there is a high probability of a collision). The Examiner notes that Kawasaki also teaches the slightly different wording of claims 11 and 14 which requires if the probability meets a threshold condition, perform collision avoidance by ceasing movement into the zone of interest (see at least [0016, 0058-0060, 0067-0069, 0081-0084, etc.] via the likelihood function and the determination of the highest probability of the probability distribution. The zone of interest is equivalent to the traveling environment of the vehicle which is taught throughout Kawasaki via the determination of road information at e.g. [0027, 0029, 0069-0071).  
However, Kawasaki does not appear to explicitly disclose for subsequent iterations of the plurality of iterations, updating the probability according to each sensor output of the plurality of sensor outputs and the estimated distance to the obstruction-indicating feature in the each sensor output, such that an amount by which the probability is increased increases with decrease in the estimated distance. However, Kawasaki does teach in at least [0036] that data values are continuously taken from the 
Regarding claims 2 and 12, Kawasaki teaches the plurality of sensors include at least two of a two-dimensional camera image, a radio distancing and ranging 
Regarding claims 3 and 13, Kawasaki teaches each sensor of the plurality of the sensors has a variance associated therewith; and 
wherein updating the probability comprises updating the probability according to each sensor output of the plurality of sensor outputs according to both of the estimated distance and the variance of a sensor of the plurality of sensors that generated the each sensor output (see at least [0038, 0039, 0040, 0051, 0052, 0084] which teaches the sensors are assumed to exhibit a distribution having a certain standard deviation, which in [0051] Kawasaki equates to a “variance” or “average” and the sensor data and probability distribution calculations account for variance of sensor data. Although Kawasaki does not explicitly recite “each sensor” has a variance associated therewith, Kawasaki at least renders this obvious and it is widely well known in the art that sensors have “variances” due to differences between sensor types and imperfections in construction).
Regarding claim 4, Kawasaki teaches at least one sensor of the plurality of sensors has multiple directional variances associated therewith; wherein updating the probability comprises updating each probability of a plurality of directional probabilities according to each sensor output of the at least one sensor according to both of the estimated distance and a directional variance of the directional variances corresponding to the each probability (see at least figures 4A and 4B and [0053-0058] which teach probability distributions comprising directional probabilities relating to angles are determined). 
Regarding claims 5 and 15, Kawasaki teaches updating the probability comprises performing a Bayesian probability update (see at least 0056-0059]). 
Regarding claims 6 and 16, Kawasaki teaches the plurality of sensors as noted in the above rejections, however, Kawasaki does not explicitly disclose the sensors are rearward facing. Agnew teaches a similar collision probability sensing system for a vehicle in which the sensors are rearward facing (see at least figure 1 and [0034]). Therefore, from the teaching of Agnew, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the vehicle of Kawasaki with rearward facing obstacle sensors similar to that of the teaching of Agnew in order to provide obstacle detection for a driver while backing up out of a parking space or driveway.  
Regarding claims 7 and 17, Kawasaki teaches reducing the probability in response to detecting a period of time in which no obstruction-indicating features are detected in outputs of the plurality of sensors (see at least [0034, which teaches time data from the sensors is accounted for in the probability determinations. See also at least [0072] which teaches as child nodes are deemed clear, it is assumed data value of the parent node is deemed clear. See also at least [0058] which teaches determining probability based on passed statistical data).   
Regarding claims 8 and 18, Kawasaki teaches detecting a decreasing trend in the probability; and additionally reducing the probability in response to the decreasing trend (see at least [0034, which teaches time data from the sensors is accounted for in the probability determinations. See also at least [0072] which teaches as child nodes are deemed clear, it is assumed data value of the parent node is deemed clear. See 
 Regarding claims 9 and 19, Kawasaki teaches detecting an increasing trend in the probability; and additionally increasing the probability in response to the increasing trend (see again at least [0034, which teaches time data from the sensors is accounted for in the probability determinations. See also at least [0072] which teaches as child nodes are deemed clear, it is assumed data value of the parent node is deemed clear. See also at least [0058] which teaches determining probability based on passed statistical data).
Regarding claims 10 and 20, Kawasaki teaches in response to determining that the probability is sufficiently high to perform collision avoidance, actuating at least one of a steering actuator, an accelerator actuator, and a brake actuator (see again at least [0034, 0035] which teaches controlling operating of a brake or throttle with a driver assist control system or adaptive cruise control when there is a high probability of a collision). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664